Citation Nr: 0505613	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967 and from November 1971 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision by the VA Regional Office (RO) 
to deny the appellant's request for an apportionment of the 
veteran's VA compensation benefits.  The appellant, the 
veteran's former spouse, perfected an appeal of that 
decision.

The Board notes that the procedures applicable to 
simultaneously contested claims have not been followed in 
this case, in that the veteran was not provided a copy of the 
statement of the case or the appellant's substantive appeal.  
See 38 C.F.R. §§ 19.101, 19.102 (2004).  As will be shown 
below, however, the Board's decision is fully favorable to 
the veteran.  For that reason the Board finds that the RO's 
failure to provide copies of the statement of the case and 
the substantive appeal to the veteran was not prejudicial to 
him, and that further development of this issue is not 
required.

The Board also notes that, subsequent to certification of the 
appellant's appeal to the Board, the veteran submitted 
additional evidence in support of his rebuttal of the 
appellant's claim.  That evidence consists of a copy of the 
divorce decree and separation agreement showing that the 
parties were divorced in February 2002.  In her August 2003 
substantive appeal, however, the appellant stated that she 
was claiming an apportionment only from the date of her claim 
until February 2002, while she was married to the veteran.  
For that reason the copy of the divorce decree is not 
relevant to the issue of whether the appellant is entitled to 
an apportionment, and remand of the case for the RO's 
consideration of that evidence in the first instance is not 
required.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304 (2004), as amended by Board of 
Veterans' Appeals: Obtaining Evidence and Curing Procedural 
Defects, 69 Fed. Reg. 53,807 (Sept. 3, 2004).

The documents in the claims file indicate, however, that the 
RO has not yet terminated the increase in the veteran's 
compensation benefits that is payable for a dependent spouse.  
The issue of the veteran's entitlement to the spousal 
increase is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was no longer residing with the appellant as 
of August 2000.

2.  Following their separation the veteran reasonably 
discharged his responsibility for the appellant's support 
until February 2002, when they divorced.


CONCLUSION OF LAW

The criteria for the appellant to receive an apportionment of 
the veteran's VA compensation benefits are not met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an 
apportionment of the veteran's VA compensation benefits 
because the veteran was not giving her an allowance after 
they separated.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, which have been codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. § 3.159 (2004).  As will be 
explained below, the Board finds that given the nature of the 
appellant's claim, the VCAA is not applicable to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies to claims for benefits 
under Chapter 51, Title 38 of the United States Code, and not 
to determinations made by VA under other provisions of the 
statute.  Specifically, the Court determined that the VCAA 
does not apply to an action arising under Chapter 53, which 
is titled "Special Provisions Relating to Benefits."  See 
Luenas v. Principi, 18 Vet. App. 435, 438 (2004).  The issue 
on appeal in Luenas was entitlement to waiver of recovery of 
an overpayment, which is authorized by 38 U.S.C.A. § 5302.  
Entitlement to an apportionment of VA compensation benefits 
is also authorized under Chapter 53, not Chapter 51.  See 
38 U.S.C.A. § 5307 (West 2002).  The Board finds, therefore, 
that a request for an apportionment of compensation benefits 
does not constitute a "claim" under the VCAA, and that the 
VCAA is not applicable to the instant appeal.

Relevant Laws and Regulations

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his spouse and the veteran is not reasonably discharging 
his responsibility for the spouse's support.  No 
apportionment will be made where the veteran is providing for 
his dependents.  38 U.S.C.A. § 5307(a) (West 2002); 38 C.F.R. 
§ 3.450 (2004).  

Without regard to the provisions in 38 C.F.R. § 3.450, where 
hardship is shown to exist the veteran's compensation 
benefits may be specially apportioned between the veteran and 
his dependents on the basis of the facts in the individual 
case, as long as it does not cause undue hardship to the 
other persons in interest.  In determining the basis for 
special apportionment, consideration will be given to such 
factors as the amount of VA benefits payable; other resources 
and income of the veteran and those dependents on whose 
behalf an apportionment is claimed; and special needs of the 
veteran, his dependents, and the apportionment claimant.  
38 C.F.R. § 3.451 (2004).

Analysis

The appellant claimed entitlement to an apportionment of the 
veteran's compensation benefits in August 2000, and reported 
that she and the veteran had separated in June 2000.  She 
then asserted that the veteran did not contribute any 
allowance for her support.  She provided information on her 
income and expenses showing that she had income of $638.00 
per month, and expenses of $538 per month.  

The veteran also presented information regarding his income 
and expenses.  His income consisted of VA compensation and 
Social Security benefits totaling $3130 per month.  His 
expenses for the necessities of daily living were 
approximately $2900.  Those expenses included, however, the 
fees for registering the appellant's vehicle, car insurance 
that included the appellant, the appellant's medical 
expenses, the payments on her car loan, payments on her 
credit cards and a personal loan, and payments on her 
veterinary bill.  The expenses of the appellant that the 
veteran was paying exceeded the increase in his compensation 
benefits for having a dependent spouse.  In addition, he 
submitted evidence that he was giving her $200 per month.

Because the appellant's income exceeds her expenses, she has 
not shown that hardship exists to warrant an apportionment of 
the veteran's compensation benefits pursuant to 38 C.F.R. 
§ 3.451.  In accordance with 38 C.F.R. § 3.450, an 
apportionment cannot be granted if the veteran is reasonably 
discharging his responsibility for the spouse's support.  The 
evidence in this case shows that he is reasonably discharging 
that responsibility.  For that reason the Board finds that 
the criteria for an apportionment of the veteran's VA 
compensation benefits are not met.


ORDER

The request for an apportionment of the veteran's VA 
compensation benefits is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


